Rowell, C. J.,
dissenting. Some of the terms used in the ■charge being capable, as the Court says, of meanings inconsistent with the force of inveigle as used in the statute, it is not enough for the Court to say that it is clear the jury could not have been misled nor confused by those terms, without going further and putting its finger on that which makes it clear, which it does not do, but reaches its conclusion by argument that is little better than conjecture, because of the inconclusiveness ■of the ground on which it rests. The Court does not know, and cannot know, that the jury did not adopt for their guidance the meaning of some of the inconsistent terms, and therefore it does not appear that the error was harmless. I would reverse.